         Case 20-40703          Doc 38      Filed 04/30/20 Entered 04/30/20 14:01:11                      Desc Main
                                              Document     Page 1 of 2


                                      THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE EASTERN DISTRICT OF TEXAS
                                               SHERMAN DIVISION
IN RE:                                                          §
                                                                §
RUSSELL STITES                                                  §        CASE NO. 20-40703-R
XXX-XX-9475                                                     §
149 CR 1000                                                     §        CHAPTER 13
BOONEVILLE, MS 38829                                            §
                                                                §
DEBTOR                                                          §


                               AMENDED MOTION TO DISMISS AND SETTING HEARING

       THE TRUSTEE REQUESTS THE COURT TO SET THIS MOTION FOR HEARING ON June 18, 2020, AT 10:00
am AS FOLLOWS:

                                              Plano Bankruptcy Courtroom
                                              660 North Central Expressway
                                                       Third Floor
                                                   Plano, Texas 75074


       COMES NOW Carey D. Ebert, Chapter 13 Trustee, and files this Motion to Dismiss and Setting Hearing in the above
numbered and styled proceeding, and for cause would show the Honorable Court as follows:


          1. The Debtor has unreasonably delayed the case because Debtor failed to appear at the scheduled §341 (a) Meeting
of Creditors as required by 11 USC §343 . Such failure to appear is considered a willful want of prosecution, a violation of the
order of the Court as per Local Rule 1017 (a)(4) and BR 2003 and 4002, and constitutes an unreasonable delay by the Debtor
that is prejudicial to creditors under 11 USC §1307 (c)(1), and thus cause exists for dismissal.


          WHEREFORE, PREMISES CONSIDERED, Carey D. Ebert, Chapter 13 Trustee, prays that this case be dismissed for
cause.

                                                                Respectfully submitted,

                                                                /s/ Carey D. Ebert
                                                                Carey D. Ebert, Chapter 13 Trustee, TBN 05332500
                                                                Office of the Standing Chapter 13 Trustee
                                                                500 North Central Expressway, Suite 350
                                                                Plano, Texas 75074
                                                                (972) 943-2580




PLA_Motion_Dismiss (Rev 10/15/18)
       Case 20-40703            Doc 38      Filed 04/30/20 Entered 04/30/20 14:01:11                       Desc Main
                                              Document     Page 2 of 2

                                                CERTIFICATE OF SERVICE


          This is to certify that a true and correct copy of the foregoing Motion to Dismiss and Setting Hearing has been
served upon the following parties in interest by mailing a copy of same to them via first class mail and uploaded to the Court
for service by the Bankruptcy Noticing Center to the parties on the Court's mailing matrix on the date set forth below .


RUSSELL STITES
149 CR 1000
BOONEVILLE, MS 38829




ROBERT NEWARK
A NEWARK FIRM
1341 WEST MOCKINGBIRD LANE
600 W
DALLAS, TX 75247

Dated: April 30, 2020                                          /s/ Carey D. Ebert
                                                               Office of the Standing Chapter 13 Trustee




PLA_Motion_Dismiss (Rev 10/15/18)
